IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE,

ID No. 1210013321
1210013272

V...
OTIS PHILLIPS
and

JEFFREY PHILLIPS ,

vvvvvvvvvvv

Defendants-g.

September 3, 2015

John Downs, Esquire, Ipek Medford, Esquire, and Periann Doko, Esquire, Deputy
Attorney Generals, Delaware Department of Justice, Wilmington, Delaware.
Attorneys for the State of Delaware.

Anthony A. Figliola, Esquire, 1813 Marsh Road, Ste A, Wilmington, Delaware
19801. Michael C. Heyden, Esquire, 1201 King Street, Wilmington, Delaware
19801. Attorneys for Defendant Otis Phillips.

Kevin J. O’Connell, Esquire, Raymond D. Armstrong, Esquire, and Misty A.
Seemans, Esquire, Assistant Public Defenders, Public Defender’s Ofﬁce,
Wilmington, Delaware. Attorneys for Defendant Jeffrey Phillips.

JNJ‘RODUCTION.

Before the Court are the Defendants Otis Phillips and Jeffrey Phillips’
(collectively the “Defendants”) Motion to Sever and Motions for Mistrial. The
Defendants jointly ﬁled a Motion to Sever and Motion for Mistrial (“Mistrial I”)1
in response to a statement made by a State’s witness at trial, regarding the
witness’s participation in witness protection. In an email on October 26, 2014, the
Court denied both of the Defendants’ motions. At sidebar on October 27, 2014,
the Court denied the Defendants’ second Motion for Mistrial (“Mistrial II”),2
which was made in response to the same State’s witness’s testimony regarding
statements made by a co-conspirator. Below is the Court’s supplemental opinion
on these issues. For the reasons set forth below, the Defendants’ Motion to Sever
and Motions for Mistrial I and II were DENIED,-

_.§ACTUAL_BA_CKGROUND.

The Defendants were 2 of 16 co-defendants in this case, which included a
charge of Gang Participation against each defendant. The Defendants were tried
together and the remaining defendants entered plea agreements with the State

before or after the Defendants’ trial. Kelmar Allen (“Allen”) was a co-defendant

1 This opinion addresses only the Defendants’ ﬁrst and second motions for mistrial made
throughout the guilt phase of trial. Mistrial I, and a motion to sever, were moved for by the
Defendants at trial on October 24, 2014. The parties subsequently ﬁled supplemental briefs in
response to both issues before the Court ruled.

2 Mistrial II was moved for at trial by the Defendants on October 27, 2014. The Defendants ﬁled
supplemental briefs after the Court’s ruling.

 

 

 

A: Yeah, he was talking to his brother on the phone. I know it was his
brother because he -- he say his name and everything.

Q: Okay.

A: And -- and he was saying that he’s under a car, hiding. And he
was, “Like, you good?”

Q: Objection, your Honor. This is -- can we go to sidebar.19

Defense counsel for Jeffrey argued that Allen’s statement was inadmissible
hearsay and speculative because Allen was testifying as to what the person on the
other end of the phone communicated to Pluck. The State reiterated its argument
that Allen was merely testifying as to what he heard Pluck saying, not speculating.
The Court overruled the objection, on the basis that Allen was testifying as to what
he heard Pluck saying to him and the others outside the Lamotte Street house. The
Court allowed Allen to ﬁnish his answer to the question, which was

Yeah, he was talking to his brother. And his brother was explaining

what’s going on at the scene, like, really explaining it. He said

Badadan got shot in his leg and he’s hiding under a car. And Pluck

told the brother to leave, like, “I can pick you up right now,” and he

was like, “Man, I’m not” —- “I’m not leaving Badadan.”
Pursuant to another hearsay objection in response to this statement, the Court
instructed that line of questioning stop, as it was becoming unclear whether Allen

was testifying about what he heard Pluck say or what the person on the phone was

telling Pluck.

 

‘9 Oct. 27, 2014 Trial Transcript at-254, 255-56.
11

 

 

3. Hearsay Objection III
The following exchanged was made during the State’s re-direct examination

of Allen:

Q: What else did you hear Pluck say while he’s on the phone with
Dog, or defendant Otis Phillips?

A: He -- that’s what I heard him say. I heard him say that, if you’re
good and where Badadan at and he will come there -- he will come to
—- “Tell me where your location at” and he will come there and he will
get you.

Q: When you say he will come there and get you, who is “he”?

A: Pluck saying to his brother that he will come and pick him up from
where he at.

Q: Did Pluck tell you or Lavar or Fats anything else while he’s on that
curb right there?

A: Yeah. He said Badadan got shot.20
Defense counsel for Jeffrey objected to Allen’s last response as inadmissible
hearsay. Again, the State reiterated its position from Hearsay Objections I and II
that Allen was testifying as to statements made by Pluck, which were admissible as
statements by a co-conspirator in the furtherance of a conspiracy. The Court
overruled defense counsels’ objection to Allen’s last statement.

Also at sidebar, defense counsels requested any mention of the Defendants

being under a car that Allen made be stricken, as there was no testimony that Allen

2° Id. at 266-67,; .—  "
12

heard Pluck say that. Therefore, such testimony was inadmissible hearsay. The
Court agreed and struck such testimony in the following instruction:

Ladies and gentlemen, please disregard any comments this witness

may have made about hearing about anyone that may have been under

any car.21

The Court ruled from the bench on all hearsay objections made on October
27, 2014, regarding Allen’s testimony. Defense counsels for both Otis and Jeffrey

subsequently ﬁled supplemental briefs on this hearsay issue.

.wCUSﬂQN

I. A NEW TRIAL IS NOT REQUIRED.

1. Kelmar Allen’s statement regarding witness protection is not sufﬁcient
grounds for a mistrial.

There is no Delaware case law on the narrow issue presented in this case,
and little from other jurisdictions. However, the available case law does not
support a sanction of mistrial as a result of the improper introduction of testimony
regarding a witness’s participation in the witness protection program, per se.22
Accordingly, the Court ﬁnds that a statement by a witness at trial regarding his
participation in witness protection, by itself, is not sufﬁcient to warrant a new trial.

Furthermore, the. circumstances surrounding the improper testimony of Allen’s

 

 

2‘ Id. at 274.
22 See United States v. Vastola, 899 F.2d 211, 235 (3rd Cir. 1990); United States v. Caliendo, 910
F.2d 429 (7th Cir. 1990); United States v. Nahoom, 791 F.2d 841 (11th Cir. 1986); United States
v. Panas, 738 F.2d 278 (8th Cir. 1984); United States v. Castleberry, 642 F.2d 1151 (9th Cir.
1981); State v. Leisure, 810 S.W.2d 560 (Mo. Ct. App. 1991); New Jersey v. Conway v. Grecco,
472 A.2d 588 (NJ. Super. App. Div. 1984).

13

participation in witness protection in this case do not sufﬁciently prejudice the
Defendants to warrant a mistrial.

As many courts have held, a witness’s participation in a witness protection
program is a matter that must be handled delicately so that the jury does not
consider evidence of such participation as proof of the defendant’s alleged
propensities.23 The prosecution may elicit the fact that a witness is involved in the
witness protection program and has received substantial beneﬁt, so long as the
prosecution does not exploit any inference of threat from the defendant.24 In
evaluating the potential prejudicial impact of such testimony, the court should
consider whether the testimony speciﬁcally inculpates the defendant as a source of

5

threats to the witness.2 However, the potential for prejudice is slight where the

testimony only vaguely suggests that the witness was placed in the program
because of threats from the defendant.26

During the course of the trial in United States v. Nahoom, the trial court
granted a motion in limine requiring the prosecution to instruct its witnesses not to

refer to the fact that any potential government witness might be involved in the

7

witness protection program.2 The government, on cross examination of the

ENE."

defendant, asked if he was aware that his co-conspirator was place in the witness

53 See Leisure: 810 S.W.2d at '573; Vastola, 899 F.2d at 235,.
24 See Vastola, 899 F.2d at 236.
25
Idaho
26 Id.
27 791 F.2d at 845.

14

protection program by the government. The Nahoom Court afﬁrmed the trial
judge’s conclusion that the statement did not sufﬁciently prejudice the defendant
such that a mistrial was warranted.28

In United States v. Panas, the court held that the district court did not abuse
its discretion in denying the defendant’s motion for mistrial because the US.
Attorney brought out on direct examination that the government informant was a

9 Similarly, in United States v.

participant in the witness protection program.2
Caliena'o, the court held that references made that certain witnesses were
participating in the witness protection program — two during the government’s
examination of its own witness and one during cross examination — did not cause
prejudice to the defendant to such an extent as to mandate a reversal.30

Finally, the court in New Jersey v. Conway v. Grecco stated that there was
no harm derived from stating that the witness was a participant in the witness

31

protection program. The court stated that the witness could not state the reasons

why he was admitted to the program, but the program was correctly noted as one
of the beneﬁts the witness was getting when the terms of the plea bargain were

outlined.32

2“ Id. at 846.

29 738 F.2d at 285.
3° 910 F.2d at 436.
3‘ 472 A.2d at 6075;.
32 Idaho
15

 

In this case, although the State had been advised that they could introduce
the issue of witness protection at their own peril, the facts do not warrant a
sanction of mistrial. The State’s question to Allen about the beneﬁts he received
under his plea agreement was broad and did not elicit Allen’s speciﬁc and
immediate response as to witness protection. Moreover, Allen merely stated that
his participation in witness protection was a beneﬁt that he received under his plea
agreement with the State. Allen did not testify in front of the jury that his
participation in witness protection was in any way a result of threats to him made
by either defendant. Finally, a previously prepared and approved limiting
instruction was immediately given to the jury, which clariﬁed that Allen’s
statement regarding witness protection did not suggest that the Defendants have
threatened the witness or are in any way related to the reason the witness is in
witness protection. Accordingly, the Court ﬁnds that Allen’s improper mention of
his participation in witness protection did not sufﬁciently prejudice either of the
Defendants to warrant a mistrial.

2. Kelmar Allen’s testimony regarding statements made by CO-
conspirators on July 8, 2012 is not sufﬁcient grounds for a mistrial.

Seon Phillips,- a.k.a. Pluck, was a non-testifying co—defendant in this case.
At trial on October 27, 2014, Allen testiﬁed as to statements he heard from Pluck
outside of the Lamotte Street house while on the phone with Otis Phillips after the

Eden Park shooting on July 8, 2012. In addition to the Pluck’s phone conversation,

l6

Pluck was also relaying that information to Allen and other Sure Shot gang
members who were outside at the house.

Defense counsel for the Defendants objected to Allen’s testimony regarding
these statements on the basis that they are inadmissible hearsay. Defense counsels
argue ﬁrst that Pluck’s statements were not made in furtherance of a conspiracy to
qualify as a hearsay exception under D.R.E. 801(d)(2)(E). They also argue that,
regardless of whether Pluck’s statements qualify as a hearsay exception, the
statements are still inadmissible as they violate the Defendants’ Sixth Amendment
rights under the Confrontation Clause. The Court disagrees.

First, Allen’s testimony as to Pluck’s statements is admissible because the
statements are an exception to hearsay under D.R.E. 801(d)(2)(E) as statements by
a co-conspirator and were made in the furtherance of a conspiracy. “Generally, a
conspiracy terminates upon accomplishment of the principal objective unless
evidence is introduced indicating that the scope of the original agreement included
acts taken to conceal the criminal activity.”33 However, this Court has stated that
“statements made after the robbery but before the proceeds were divided are made

‘in furtherance of the conspiracy.’”34 Similarly, in this case, Pluck’s statements

 

53 Réyes v. State, 819 A.2d 305, 312 (Del. 2003).
34 Jones v. State, 940 A.2d l, 20 (Del. 2007) (quoting Hackett v. State, 1999 WL 624108, *3
(Del. Super. Jul. 16, 1999)).

17

 

were made in an effort to aid the Defendants in their ﬂight from the Eden Park
shooting.

Moreover, there is evidence that the original agreement included aiding the
Defendants’ ﬂight after the shooting because Sure Shot Sheldon Ogle was sent
with the Defendants to act as their getaway driver. However, during their ﬂight
from Eden Park Sheldon Ogle was fatally shot and crashed the getaway vehicle
shortly after exiting the park, causing the Defendants to abandon the vehicle and
ﬂee on foot. The fact that the Defendants’ originally agreed upon plan of ﬂight
was frustrated does not negate the fact that aiding such ﬂight was impliedly part of
the original agreement.

Allen testiﬁed that Pluck was asking the person on the phone “where are
you?” and “I will come pick you up.” Allen also testiﬁed that he believed the
person Pluck was talking to on the phone was Otis because Pluck repeatedly
referred to that person as “O” and “Dog,” names by which he knew Otis Phillips.
Based on these facts, the Court ﬁnds that the conspiracy was ongoing when
Pluck’s statements were made because the conversation was for the purpose of
ﬁnding the person or persons on the phone and picking them up. Thus, Pluck’s

....‘

statements were made in the furtherance of the conspiracy, and admissible under

18

 

 

D.R.E. 801(d)(2)(E). Moreover, the probative value of this evidence was not
substantially outweighed by the danger of unfair prejudice.3S

Second, the statements do not violate the Defendants’ Sixth Amendment
right to Confrontation. The Sixth Amendment of the US. Constitution requires

that “[i]n all criminal prosecutions, the accused shall enjoy the right  to be

9936

confronted with the witnesses against him. In Crawford v. Washington37the

US. Supreme Court held that the Confrontation Clause bars “admission of
testimonial statements of a witness who did not appear at trial unless he was

unavailable to testify, and the defendant had had a prior opportunity for cross-

9,38

examination. The US. Supreme Court held in Davis v. Washington” that

statements are “testimonial when the circumstances objectively indicate that there

is no  ongoing emergency, and that the primary purpose of the interrogation is to

establish or prove past events potentially relevant to later criminal prosecution.”40

The Defendants argue that their right to confrontation was violated because
they could not confront Pluck and cross-examine him about the statements he
allegedly made to Allen and the other Sure Shots outside of the Lamotte Street

house. They also argue that the admission of a non-testifying co-defendant‘s

35 D.R.E. 403; see Jones, 940 A.2d at 11;
36 US. Const. Amend. v1.

37 541 US. 36 (2004).

38 Id. at 53-54.

39 126 S. Ct. 2266 (2006).

4° Id. at 2273-74.

19

 

statements that are not entirely self-inculpating and tend to incriminate the
Defendants violates the Confrontation Clause. However, the court in F loudiotis v.
State41 recognized that “Confrontation Clause issues  may not be applicable”
when a statement of a co-conspirator is admitted under D.R.E. 801(d)(2)(E).42
Although Crawford “[left] for another day any effort to spell out a
comprehensive deﬁnition of ‘testimonial,’”43 Davis provides guidance on the
distinction between testimonial and nontestimonial statements:
Statements are nontestimonial when made in the course of police
interrogation under circumstances objectively indicating that the
primary purpose of the interrogation is to enable police assistance to
meet an ongoing emergency. They are testimonial when the
circumstances objectively indicate that there is no  ongoing
emergency, and that the primary purpose of the interrogation is to
establish or prove past events potentially relevant to later criminal
prosecution.44
Thus, under Crawford and Davis, a statement is testimonial and implicates the

Confrontation Clause where it is given in non-emergency circumstances and the

declarant would recognize that his statements could be used against him in

 

'\

41 726 A.2d 1196 (Del. 1999). See also Barrow v. State, 749 A.2d 1230, 1242—48 (Del. 2000).

42 Floudiotis, 726 A.2d at 1212; Jones, 940 A.2d at 12.

43 Crawford, 541 U.S. at 68. See id. (“Whatever else the term covers, it applies at a minimum to
prior testimony at a preliminary hearing, before a grand jury, or at a former trial; and to police
interrogations. These are the modern practices with closest kinship to the abuses at which the
Confrontation Clause was directed”).

44 Davis, 126 S.Ct. at 2273-74. In making this statement, the U.S. Supreme Court acknowledged
that “[t]his is not to imply  that statements made in the absence of any interrogation are
necessarily nontestimonial?”-Id. at 2274 n. 1.

20

 

who testiﬁed as a State’s witness against the Defendants at trial on October 24 and
27, 2014, pursuant to a plea agreement that he entered with the State prior to trial.
Motion to Sever and Mistrial I

On October 21, 2014, the State indicated to defense counsels that four of its
witnesses had entered witness protection.3 Defense counsels requested from the
State the witness protection agreements for those witnesses and calculations of the
ﬁnancial beneﬁts received by each witness from the program. After further
discussion between the parties on the issue, the Court directed the State not to elicit
testimony from these witnesses regarding witness protection on direct examination
and to instruct them to testify regarding witness protection only if speciﬁcally
questioned about it on cross examination. As an additional protective measure, the
Court crafted a curative limiting instruction to be read to the jury should either
defendant elect to question any of those of witness about their participation in
witness protection. There was no objection by any of the parties to the Court’s

proposed limiting instruction.4

3 Maria DuBois (“DuBois”), Michael Young (“Young”), and Allen were the testifying co-
defendants in this matter who entered plea agreements with the State prior to this trial, each of
which included witness protection. There was one other co-defendant who entered a plea
agreement with the State prior to this trial that included witness protection, but he did not testify

at trial.
4 See Oct. 22, 2014 Trial Transcript at 5-6.

 

 

5 By contrast, “a casual remark to an

subsequent formal proceedings.4
acquaintance” is a nontestimonial statement.46 Similarly, as the US. Supreme
Court recognized in Crawford, statements made in furtherance of a conspiracy are
nontestimonial.47 Here, Pluck’s statements were nontestimonial in nature because,
as the Court has already found, they were made in the furtherance of the
conspiracy.

The Court ﬁnds no merit in the Defendants’ argument because Plucks’

statements in furtherance of the conspiracy were not “testimonial” within the

 

45 See id. (“[E]ven when interrogation exists, it is in the ﬁnal analysis the declarant‘s statements,
not the interrogator's questions, that the Confrontation Clause requires us to evaluate”). Cf id. at
2274 n. 2 (“[O]ur holding today makes it unnecessary to consider whether or when statements
made to someone other than law enforcement personnel are ‘testimonial.’”). See Crawford, 541
US. at 51 (“On the other hand, ex parte examinations might sometimes be admissible under
modern hearsay rules, but the Framers certainly would not have condoned them”).

46 See Crawford, 541 US. at 51 (“An accuser who makes a formal statement to government
ofﬁcers bears testimony in the sense that a person who makes a casual remark to an acquaintance

does not.”).
47 See id. at 56 (“Most of the hearsay exceptions covered statements that by their nature were not

testimonial-for example, business records or statements in furtherance of a conspiracy”). Cf id.
(“[A]ccomplices' confessions that inculpate a criminal defendant are not Within a ﬁrmly rooted
exception to the hearsay rule”) (quoting Lilly v. Virginia, 527 US. 116 (1999)). See

generally id. at 59 n. 9 (“The [Confrontation] Clause also does not bar the use of testimonial
statements for purposes other than establishing the truth of the matter asserted”).

As the Jones court noted, some courts after Crawford have found that statements made
under the “state of mind” exception are not “testimonial” for purposes of confrontation. Jones,
940 A.2d at 13 n.45. See Horton v. Allen, 370 F.3d 75, 84 (1st Cir. 2004) (holding that a
statement from a conversation, admitted under the state-of-mind exception to the hearsay rule,
was nontestimonial because it was private, not made under examination, not contained in a
formalized document such'as an afﬁdavit, deposition or prior testimony transcript, and not made
“under circumstances in which an objective person would reasonably believe that the statement
would be available for use at a later trial”) (internal quotation marks omitted); State v.

Johnson, 2005 WL 1952939 (Del. Super. Jul. 19, 2005) (analyzing statements under D.R.E.
803(3) to determine whether “a reasonable person in the position of the declarant would think
that his or her statement likely was to be used in the course of investigating and prosecuting a
criminal act,” which may implicate Crawford). In this case, the Crawford threshold is not
reached because none of Pluck's statements are testimonial.

21

 

meaning of Crawford and Davis.48 Consistent with these cases, Pluck's
nontestimonial statements to Allen and the other Sure Shots outside the Lamotte
Street house are subject only to Delaware’s hearsay rules because they do not
implicate the Confrontation Clause.49 The Court has already concluded that the
statements were properly admitted under our Rules of Evidence. Accordingly, the
Defendants’ arguments are without merit and the admission of Pluck’s statements
through Allen’s testimony does not require a mistrial.
II. SEVERAN CE OF THE DEFENDANTS IS NOT APPROPRIATE.
Under Superior Court Criminal Rule 8(b),50 two or more defendants may be
charged in the same indictment, if they are alleged to have participated in the same

act, or in the same series of acts. Ordinarily, when defendants are indicted jointly,

1

they are also tried together.5 If, however, the trial court finds that the joinder of

defendants for trial will prejudice any of the parties, it may grant a motion for

separate trials.52

48 See Jones, 940 A.2d at 12—13.

49 See Crawford, 541 US. at 68.

50 Superior Court Criminal Rule 8(b) provides:
Joinder 0f Defendants. Two or more defendants may be charged in the same
indictment or information if they are alleged to have participated in the same act
or transaction or“in the same series of acts or transactions constituting an offense
or offenses. Such defendants may be charged in one or more counts together or
separately and all of the defendants need not be charged in each count.

5‘ Jenkins v. State, 230 A.2d 262, 272 (Del. 1967).

52 Superior Court Criminal Rule 14, providing:
If it appears that a defendant or the state is prejudiced by a joinder of offenses or
of defendants in an indictment or information or by such j oinder for trial together,
the court may order an election or separate trial of counts, grant a severance of

22

 

 

The decision to grant or deny a motion for severance is addressed to the

53

sound discretion of the trial judge. At the trial level, the defendant’s burden to

establish a need for severance is high because a separate trial will only be ordered

upon “a strong showing of prejudice.”54 “

[P]rejudice means more than just a better
chance of acquittal at a separate trial.”55 Incidental prejudice, such as that which is
almost always encountered when multiple defendants are tried together, will not
sufﬁce.56

As a general rule, the factors to be considered when determining whether a
motion for a separate trial should be granted are: problems involving a co-
defendant’s extra-judicial statements; an absence of substantial independent
competent evidence of the movant’s guilt; antagonistic defenses as between the co-
defendant and the movant; and difﬁculty in segregating the State’s evidence as
between the co-defendant and the movant.57

When the basis for a defendant’s motion is antagonistic defenses, the

defendant is entitled to severance when “the jury can reasonably accept the core of

 

 

 

 

defendants or provide whatever other relief justice requires. In ruling on a motion
by a defendant for severance the court may order the attorney to deliver to the
court for inspection in camera any statements or confessions made by the
defendants which the state intends to introduce in evidence at the trial.

See Bradley, 559 A.2d 1234.

53 Stevenson v. State, 709 A.2d 618, 628 (Del. 1998); Bradley v. State, 559 A.2d 1234, 1241

(Del. 1989).

54 United States v. Martinez, 922 F.2d 914, 922 (lst Cir. 1991) (The Court of Appeals afﬁrming

the district court’s denial of both defendants’ mid-trial motion for severance.) (citations omitted)“

55 United States v. Martinez, 479 F.2d 824, 828 (1st Cir. 1987).

56 Martinez, 922 F.2d at 922; see United States v. Cresta, 825 F.2d 538, 554-55 (lst Cir. 1987).

57 Stevenson, 709 A.2d at 629; Robertson v. State, 630 A.2d 1084, 1093 (Del. 1993).

 

 

23

 

the defense offered by either defendant only if it rejects the core of the defense
offered by his codefendant ....”58 However, “the presence of hostility between a
defendant and his co—defendant or ‘mere inconsistencies in defenses or trial
strategies,”’ does not require severance per se.59 In Stevenson, the Court held that
the trial court did not err in ﬁnding that the defendants failed to offer evidence of
antagonistic defenses because “[t]he record reﬂects that neither [defendant]
testiﬁed, and neither presented evidence that directly implicated the other in their
own defenses.”60 Moreover, the Court agreed with the trial court’s conclusion that
it seemed apparent that each defendant merely believed that his chances of
acquittal would be enhanced by severance.61

The Court ﬁnds this case sufﬁciently similar to the facts in Stevenson. In
this case, both the Defendants argue that one defendant’s decision to cross-
examine the State’s witnesses regarding their participation in witness protection

would prejudice the other defendant, whose trial strategy was to not address

 

58 Bradley, 559 A.2d at 1241.

59 Stevenson, 709 A.2d at 628 (quoting Outten v. State, 650 A.2d 1291, 1298 (Del. 1994)

(citations omitted)).

60 Stevenson, 709 A.2d at 629.

6‘ Stevenson, 709 A.2d at 629 (citing State v. Manley, 1996 WL 527322 (Del. Super. Aug. 1,

1996)
Here, both defendants appear to argue that mutually antagonistic defenses are
present in this case because the evidence indicates that only one of them
committed the lethal act....[N]either defendant has proffered to this Court what
the core of his defense is. In the ﬁnal analysis, all that the defendants are offering
to this Court is the hypothesis that mutually antagonistic defenses exist, without
any evidence to suggest that they exist in fact. What seems apparent is the belief
of each defendant that his chances for acquittal would be enhanced by severance.
That rationale was insufﬁcient even prior to Zaﬁro v. United States.)

24

 

 

witness protection. However, neither of the Defendants positions present separate
defenses as to a State’s witness’s participation in witness protection, or otherwise,
that the jury could only reasonably accept the core of if it rejects the core of the
defense offered by his co-defendant. Moreover, neither of the Defendants testiﬁed
or presented evidence that directly implicated the other in their own defense.

Accordingly, the Court ﬁnds that the Defendants did not present antagonistic
defenses, under Delaware law, to warrant severance of the trial.

CONCLUSION
For the reasons set forth above, the Defendants’ Motion to Sever and

Motions for Mistrial I and II were DENIED.

IT IS SO ORDERED.

Judge Calvf—ﬁj' L. Scott, Jr.

25

The Defendants elected not to raise the issue of witness protection during the
testimony of DuBois or Young, nor did the State elicit any such testimony.5
However, witness protection was mentioned during Allen’s testimony on direct
examination during the following exchange:

State: Now, without again looking at the document, what, if any,
beneﬁts did the State promise you in exchange for your plea?

Allen: Just the, just the, like, witness protection.6

The prosecutor immediately requested a sidebar, where she informed the Court that

 

she

instructed this witness multiple times that [she] was not allowed to ask
about witness protection, and we went over the plea, and that’s all he 
was going to say. And that if the defense asked, then he had to tell the 
truth7 about witness protection. So I don’t know why he mentioned 
that. 

Defense counsel for Jeffrey8 requested the Court cure the Violation by a

limiting instruction to the jury, with proposed language such as, the witness is not

in witness protection because of any fear of Jeffrey Phillips or no threats have been

9

made by Jeffrey Phillips. Defense counsel for Otis moved for a mistrial on the

grounds that the mention of witness protection was damaging to Otis’ case, such

 

5 See Oct. 21-23, 2014 Trial Transcripts.

6 Oct. 24, 2014 Trial Transcript at 95-96.

7 Id. at 96.

8 The Court will hereinafter address the Defendants by ﬁrst name only for purposes of clarity, as
the Defendants have the same last name.

9 See Oct. 24, 2014 Trial Transcript at 96.

that it could not be otherwise remedied.10 The Court denied Otis’ request for a
mistrial. The parties then agreed that the Court would read the proposed limiting
instruction, which was read to the jury as follows:

Ladies and gentlemen, the witness has testiﬁed that he is currently has
some involvement in the Witness Protection Program. There’s no
evidence before you that the defendants personally made any threats,
directly or indirectly, against the witness. The fact that a witness
received a beneﬁt in the program may only be considered by you as
for the purpose of judging the credibility of the witness, it shall not be
considered by you in determining the guilt of the defendants.11

After the instruction was read, the Court dismissed the jury so that the parties could

 

voir dire Allen for more information regarding his statement.

Prior to questioning Allen, defense counsel for Jeffrey joined Otis’ request '
for a mistrial, arguing that the Court had previously informed the State that, if it
chose to question its witnesses regarding witness protection, it did so at its own

peril.12 Defense counsel asserted that the Court’s statement meant the State was

speciﬁcally aware of the possible consequences of eliciting such a response on
direct examination. The Court denied Jeffrey’s request for a mistrial, on the basis
that the State’s question was broad enough that  did not speciﬁcally elicit the
witness’s response, and the limiting instruction prepared in advance on the issue

that was read to the jury.13

101d.
“ Id. at 98-99,.

12 Id. at 99.

13 Id.  _

 

The parties then proceeded to voir dire Allen as to his motivation to
participate in witness protection, whether either of the Defendants had threatened
him, and whether the State had instructed him as to what circumstances he was
permitted to discuss witness protection during his testimony. When asked by
Jeffrey’s defense counsel whether the State had instructed him not to talk about
witness protection, Allen testiﬁed that the State did not give him such an
instruction. Otis’ defense counsel questioned Allen regarding his motivation for
participating in witness protection and whether Otis Phillips had ever threatened
him. The State then questioned Allen as to whether the State had discussed
witness protection with him and Allen’s understanding of whether he was allowed
to talk about witness protection prior to him testifying. When asked about each,
Allen responded “yes,” that the prosecutor explained to him prior to his testimony
that the she would not ask him about witness protection, that defense counsel may
ask him about witness protection, and that if defense counsel did the State would
then be able to question him about witness protection. However, when asked about
his understanding of this process prior to testifying, Allen testiﬁed that he did not
understand the instruction.

After the conclusion of Allen’s voir dire, the Court heard oral argument from
the parties as to the issues of mistrial and severance, and then recessed for the

remainder of the day for the parties to brief the issues. Defense counsel for Otis

 

argued that a mistrial was necessary as a result of Allen’s statement regarding his
participation in witness protection because any mention that Allen is in the witness
protection program was evidence that Otis is a threat to Allen and may harm him,
and that it shows Otis has dangerous propensities and is a violent individual. Both
the Defendants argued that Allen’s mention of witness protection was prejudicial
to them and could not be sufﬁciently remedied by the curative instruction given by
the Court. The State argued that the Court’s limiting instruction that immediately
followed Allen’s statement cured any potential prejudice to the Defendants, such
that a mistrial was not necessary.

Defense counsel for Otis’ position on the presentation of evidence of
ﬁnancial remuneration is that such evidence shows that Otis is a very dangerous
individual if the State is willing to pay thousands of dollars to insure that Allen
would testify against him, which is extremely detrimental to Otis Phillips. Defense
counsel for Jeffrey’s position on the presentation of this evidence is that the
ﬁnancial remuneration received by Allen demonstrates that the he is receiving a
ﬁnancial beneﬁt in return for his testimony;

Defense counsel for Otis argued that this issue created antagonistic defenses
between the Defendants because the difference in the Defendants’ defense
strategies on this issue was such that the jury could not accept one argument

without rejecting the other. Similarly, defense counsel for Jeffrey argued that if he

were prohibited from introducing evidence of the ﬁnancial beneﬁt Allen received
through witness protection on the grounds that it would cause prejudice to Otis,
then Jeffrey would suffer substantial prejudice from the denial of his right to
introduce exculpatory evidence that would be available to him if he were tried
alone. Both defense counsels argued that this creation of antagonistic defenses by
this is required severance of the defendants. The State argued that the Defendants’
opposing approaches on cross examination regarding the witness protection issue
do not constitute antagonistic defenses under Delaware law to warrant severance.

On October 26, 2014, the Court ruled via email to the parties denying the
Defendants’ Motion to Sever and Mistrial I, brieﬂy citing case law for each motion
and stating that it would supplement its ruling with a more formal opinion.14

Motion for Mistrial II

On October 27, 2014, Allen’s testimony resumed. During Allen’s
testimony, defense counsel for both the Defendants made numerous objections to
statements made by Allen on the basis that such testimony was inadmissible
hearsay. In this opinion, the Court discusses only those statements which were the
basis for objections that the Court overruled and which the Defendants challenge in

their supplemental briefs.15

 

14 See Oct. 26, 2014 Email from Court to the parties.
15 For purposes of this opinion, the Court will discuss these objections as Hearsay Objection I,
Hearsay Objection II and Hearsay Objection III.

8

1. Hearsay Objection I

The following exchange was made during the State’s direct examination of

 

Allen:

Q: Tell us what happened when Pluck and Lavar showed up at the
house.

5
A: Well, when they showed up, they was -- they was talking to one 
another and talking to Fats and Moe, because I was on the porch, like, 
right here on the porch. Fats and Moe was down here. 5

Q: And what’s Pluck doing? Where is Pluck?

A: Pluck -- Pluck and Lavar is, like, right here.

Q: What are you doing while they’re standing out there on Lamotte 
Street? I;

A: They just talking. And Pluck is on the phone with someone. Pluck i
was on the phone.16

On the basis of hearsay, defense counsel for Jeffrey preemptively objected to

Allen’s possible response.17

At sidebar, the State explained that Allen was testifying as to hearing Pluck
talking to his brother, Otis Phillips, on the phone outside the Lamotte Street house.
The State communicated that Allen would testify that Pluck was asking Otis where
he was so that Pluck could pick them up, because Otis was saying that he was
hiding under a car and that Jeffrey had been shot. The State also communicated

that Allen would testify that he knew the conversation that Pluck was having was

‘6 Oct. 27, 2014 Trial Transcript at 75,.-
” Id. - "

 

with Otis because Pluck kept referring to the person on the phone as “O” and
“Dog.” The State argued that this testimony was admissible as an exception to
hearsay because Allen was testifying as to statements made in the furtherance of
the conspiracy between Pluck and Otis Phillips, in an effort to aid Otis and Jeffrey
in their ﬂight from Eden Park on July 8, 2012.

Both defense counsels argued that those statements were inadmissible

hearsay within hearsay because Allen was not a party to the conversation in which

 

he is part of furthering a conspiracy, and that the conversation itself was not in
ﬁirtherance of the conspiracy. They also argued that Allen did not have any ;
personal knowledge of the person on the other end of the phone conversation with
Pluck. The Court limited Allen’s testimony to only what he personally heard
Pluck18 say, nothing else.

2. Hearsay Objection II

The following exchanged was made during defense counsel for Jeffrey’s
cross examination of Allen:

Q: Right. So, when they’re on the corner, you didn’t know anything
about the Eden Park shooting?

A: No. I just know he’s talking to someone, his brother, telling him
about —

KM

 

T8=P_luck_is an alias of Seon Phillips. Seon was a co-defendant in this case, and was alleged by
the State to have been the leader of the Sure Shots gang.

10